— Judgment unanimously affirmed. Memorandum: In this habeas corpus proceeding the record is convincing that the proceedings, culminating in the revocation of relator’s parole, comported with all due process requisite under Morrissey v Brewer (408 US 471), both in fact and opportunity accorded to relator. Relator’s knowledgeable waiver of counsel at the ultimate revocation hearing forecloses any complaint as to his failure to exercise his hearing rights. Nor is there merit to relator’s contentions, raised as to the quality and adequacy of the evidence presented, to sustain *1074the administrative finding of the Board of Parole of violation by relator and its determination of revocation. (Appeal from judgment of Wyoming County Court dismissing writ of habeas corpus.) Present — Marsh, P. J., Simons, Mahoney, Goldman and Del Vecchio, JJ.